

114 SRES 184 IS: 
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 184IN THE SENATE OF THE UNITED STATESMay 21, 2015Mr. Booker (for himself, Mr. Brown, Mr. Sanders, Mr. Markey, Mr. Franken, Mr. Murphy, Mrs. Shaheen, Mrs. Gillibrand, Mr. Wyden, Mr. Whitehouse, Mr. Menendez, Ms. Warren, Ms. Baldwin, Mr. Schumer, Mr. Heinrich, Mr. Merkley, Mrs. Boxer, Mr. Udall, Ms. Hirono, Ms. Stabenow, Mr. Peters, Mr. Casey, Mr. Schatz, Mrs. Murray, Mr. Cardin, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing the sense of the Senate that conversion therapy, including efforts by mental health
			 practitioners to change the sexual orientation, gender identity, or gender
			 expression of an individual, is dangerous and harmful and should be
			 prohibited from being practiced on minors.
	
 Whereas being lesbian, gay, bisexual, transgender, or gender nonconforming is not a disorder, disease, illness, deficiency, or shortcoming;
 Whereas the development of all children and adolescents into healthy and productive adults is a priority of the United States and ending prejudice and injustice based on sexual orientation, gender identity, and gender nonconformity is a human rights issue;
 Whereas the American Academy of Pediatrics, the American Counseling Association, the American Psychiatric Association, the American Psychological Association, the American School Counselor Association, the National Association of School Psychologists, and the National Association of Social Workers, together representing more than 480,000 health and mental health professionals, have all taken the position that homosexuality is not a mental disorder and thus is not something that needs to be or can be cured;
 Whereas the American Psychological Association, the American Psychiatric Association, the National Association of Social Workers, the American Counseling Association Governing Council, and the American Psychoanalytic Association have not found conversion therapy to be safe or effective;
 Whereas several States have enacted or are considering legislation and other measures to prohibit conversion therapy in children and adolescents; and
 Whereas enacted State legislation to prohibit conversion therapy in children and adolescents has been upheld as constitutional: Now, therefore, be it
	
 1.Short titleThis resolution may be cited as the Stop Harming Our Kids Resolution of 2015. 2.Sense of the Senate regarding conversion therapy directed at minors (a)Conversion therapy definedIn this resolution, the term conversion therapy—
 (1)means any practice by a licensed, certified, or registered mental health provider, health care provider, or counselor that seeks or purports to impose change of the sexual orientation, gender identity, or gender expression of an individual, including reducing or eliminating sexual or romantic attractions or feelings toward an individual of the same gender and efforts to change behaviors, gender identity, or gender expression; and
 (2)does not include counseling— (A)that—
 (i)provides acceptance, support, and understanding of an individual; (ii)facilitates the coping, social support, and identity exploration and development of an individual;
 (iii)provides developmentally appropriate counseling for an individual undergoing gender transition; or (iv)provides sexual orientation- and gender identity-neutral interventions to prevent or address unlawful conduct or unsafe sexual practices; and
 (B)that does not seek to change sexual orientation, gender identity, or gender expression. (b)Sense of the SenateIt is the sense of the Senate that conversion therapy directed at minors is discredited and ineffective, has no legitimate therapeutic purpose, and is dangerous and harmful.
 (c)State encouragementThe Senate encourages each State to take steps to protect minors from efforts that promote or promise to change sexual orientation, gender identity, or gender expression based on the premise that being lesbian, gay, bisexual, transgender, or gender nonconforming is a mental illness or developmental disorder that can or should be cured.
			